Title: To Alexander Hamilton from James McHenry, 14 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 14th. August 1799—
          
          I have received your letter dated yesterday, requesting the whole Proceedings of the General Court Martial, on the trials of Captain Fry and Doctor Osborne, may be sent to you.
          The Proceedings are herein inclosed.
          I am Sir with great respect your obedt servant
          
            James McHenry
          
          Major General Alexander Hamilton.
        